Cline, Judge:
This is an appeal for a reappraisement of certain -cheese imported from Italy, the invoice being certified on February 2, *3641939. At the trial the parties entered into a stipulation in open court to the effect that the export value of the merchandise was $58 per 100 kilos, net packed, including the fuller’s earth covering, less $26 from the total value representing the f. o. b. charges to Genoa, which was the price at which such or similar merchandise was freely offered to all purchasers in the usual wholesale quantities for export to the-United States at the time of shipment, and that the foreign value was no higher.
On the agreed state of facts, I find that export value, as that term is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for appraisement and I hold that such value of the cheese was, on the date of shipment, $58 per 100 kilos, net packed, including the fuller’s earth covering, less $26 from the total value which represents the f. o. b. charges to Genoa.
Judgment will be entered accordingly.